DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the metallic material elements” lacks proper antecedent basis since only first and second metallic material elements have been introduced previously. Therefore, these limitations are interpreted to mean “first and second metallic material elements”. The limitation “the incident light” lacks proper antecedent basis, since it has not been previously introduced; therefore, the limitation is interpreted to mean “incident light”. Further, the limitation “in another state of the phase change material the electric field coupling between the first and second metallic material elements and the phase change material, and between the first and second metallic material elements, is weak and so re-radiation of incident light occurs” is ambiguous as to the metes and bounds of the claims. It is not apparent if the electric field coupling is between the metallic material elements or the phase change material. It is also not apparent what is meant by “re-radiation”. For this reason, the limitation is not given any patentable weight. 
Regarding Claims 2-10, the limitation “a display” lacks proper antecedent basis, since a display has already been introduced in claim 1. Therefore, the limitation is interpreted to mean “the display”. 
Regarding Claim 2, the limitation “the first layer of metallic material” lacks proper antecedent basis since only a first metallic material element has been previously introduced. For this reason, the limitation is interpreted to mean “the first metallic material element”. 

Regarding Claim 5, the limitation “the operation” lacks proper antecedent basis, since it has not been previously introduced. Therefore, the limitation is interpreted to mean “operation”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al (US Publication No.: US 2020/0201111 A1, “Williams”).
Regarding Claim 1, Williams discloses a display (Paragraph 0095) comprising a plurality of pixels (Paragraph 0095), wherein each pixel comprises a plasmonic resonator including first and second metallic material elements (Figure 1A, first metallic material 105, second metallic material 115/120) and incorporating a layer of a phase change material (Paragraph 0027),
The plasmonic resonator being arranged such that in one material state of the phase change material the electric field coupling between the second metallic material element and the phase change material layer is strong and so strong absorption of selected wavelengths of incident light occurs (Paragraph 0075; Paragraph 0089), whereas in another state of the phase change material the electric field coupling between the first and second metallic material elements and the phase change material layer, and between the first and second metallic material elements, is weak and so re-radiation of incident light occurs, the pixel being of high reflectance (Paragraph 0089; Paragraph 0092; Figure 5).

	Regarding Claim 2, Williams discloses the display according to claim 1, wherein the first metallic material element is reflective, and so light not absorbed by the plasmonic resonator will be reflected from the pixel (Figure 1a, the first metallic material element 105 is made of reflective aluminum; Paragraphs 0074-0075).

	Regarding Claim 3, Williams discloses the display according to claim 1, wherein at least some of the pixels have different plasmonic resonator dielectric material thicknesses (including the phase change material layer) and/or different dimensions and/or shapes for the second metallic material element (Figure 2a and 5a discloses different dimensions/shapes for the second metallic material elements 220/215, 520/515).

	Regarding Claim 5, Williams discloses the display according to claim 1, further comprising a controller controlling operation of each of the pixels (Paragraph 0092; Paragraph 0101; Paragraph 0099).

	Regarding Claim 9, Williams discloses the display according to claim 1, wherein the second metallic material element takes the form of an element of generally circular cross-sectional shape (Paragraph 0022 discloses a circular shape pixel which would result in a circular second metallic material element 120/115). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Guo et al (US Publication No.: US 2012/0268809 A1, “Guo”).
	Regarding Claim 4, Williams discloses the display according to claim 1.
Williams fails to disclose that the pixels are arranged in groups, each group including at least one pixel having a cyan output, at least one pixel having a magenta output, and at least one pixel having a yellow output.
	However, Guo discloses a similar display where the pixels are arranged in groups, each group including at least one pixel having a cyan output, at least one pixel having a magenta output, and at least one pixel having a yellow output (Guo, Paragraph 0028; Paragraphs 0079-0080).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Williams to include a magenta-cyan-yellow output as disclosed by Guo. One would have been motivated to do so for the purpose of achieving a reflection-type filter with suitable visible and infrared electromagnetic radiation (Guo, Paragraphs 0057 and 0061). 

Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Cohen et al (US Publication No.: US 2014/0070155 A1, “Cohen”).
	Regarding Claim 6, Williams discloses the display according to claim 1.
Williams fails to disclose that located between the second metallic material element and the layer of the phase change material is a layer of a dielectric material.
However, Cohen discloses a similar device where located between the second metallic material element and the layer of the phase change material is a layer of a dielectric material (Cohen, Figure 16, second metallic material element (top electrode), phase change material layer (single crystal phase change material), dielectric material (dielectric/insulator)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Williams to include a dielectric layer as disclosed by Cohen. One would have been motivated to do so for the purpose of planarizing the metallic and phase change layers (Cohen, Paragraph 0048).

Regarding Claim 7, Williams in view of Cohen discloses the display according to claim 6.
Williams fails to disclose that the dielectric material layer serves to provide environmental protection to the phase change material, and additionally serves as an element by way of which an electric field may be applied to the phase change material to control the material state thereof.
However, Cohen discloses a similar device where the dielectric material layer serves to provide environmental protection to the phase change material, and additionally serves as an element by way of which an electric field may be applied to the phase change material to control the material state thereof (Cohen, Paragraphs 0045-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Williams to include a dielectric layer as disclosed by Cohen. One would have been motivated to do so for the purpose of planarizing the metallic and phase change layers (Cohen, Paragraph 0048).

Regarding Claim 8, Williams in view of Cohen discloses the display according to claim 6.
Williams fails to disclose that the dielectric material is optically transparent.
However, Cohen discloses a similar device where the dielectric material is optically transparent (Cohen, Paragraphs 0045-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Williams to include a dielectric layer as disclosed by Cohen. One would have been motivated to do so for the purpose of planarizing the metallic and phase change layers (Cohen, Paragraph 0048).

Regarding Claim 10, Williams discloses the display according to claim 1.
Williams fails to disclose that the phase change material takes the form of GeTe or Ge2Sb2Te5.
However, Cohen discloses a similar display where the phase change material takes the form of GeTe or Ge2Sb2Te5 (Cohen, Paragraph 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phase change material as disclosed by Williams to include a particular material as disclosed by Cohen. One would have been motivated to do so for the purpose of achieving fast switching speeds between amorphous to crystalline phases (Cohen, Paragraph 0036). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871